                            Case 1:18-cv-01334-RJJ-PJG ECF No. 19 filed 02/23/19 PageID.128 Page 1 of 15




                                          IN THE UNITED STATES DISTRICT COURT
                                         FOR THE WESTERN DISTRICT OF MICHIGAN

                            MICHAEL PUNG, as the personal
                            representative of the ESTATE OF                Case No.: 18-cv-1334
                            TIMOTHY SCOTT PUNG,                          Honorable Robert J. Jonker
                                 Plaintiff,
                                                                        FIRST AMENDED COMPLAINT
                                 v.                                          JURY DEMANDED

                            PETER M. KOPKE, in his
                            personal capacity,
                            PATRICIA DEPRIEST, in her
                            personal capacity;
OUTSIDE LEGAL COUNSEL PLC




                            STEVEN W. PICKENS, in his
                            personal capacity, and
     www.olcplc.com




                            COUNTY OF ISABELLA COUNTY
                                 Defendants
                                                                /

                            OUTSIDE LEGAL COUNSEL PLC               CUMMINGS, MCCLOREY, DAVIS &
                            PHILIP L. ELLISON (P74117)              ACHO, PLC
                            Attorney for Pung/Estate                ALLAN C. VANDER LAAN (P33893)
                            PO Box 107                              BRADLEY C. YANALUNAS (P80528)
                            Hemlock, MI 48626                       Counsel for Steven Pickens
                            (989) 642-0055                          2851 Charlevoix Dr, S.E., Ste 327
                            (888) 398-7003 - fax                    Grand Rapids, MI 49546
                            pellison@olcplc.com                     (616) 975-7470
                                                                    avanderlaan@cmda-law.com
                            WILLIAM SELESKY (P77750)                byanalunas@cmda-law.com
                            Department of Attorney General
                            Asst Attorney General - Labor Div       CHARLES A. LAWLER (P65164)
                            Counsel for Peter Kopke                 CLARK HILL PLC
                            P.O. Box 30217                          Counsel for Patricia DePriest
                            Lansing, MI 48909                       212 E. Cesar E. Chavez Ave.
                            (517) 373-2560                          Lansing, Michigan 48906
                            SeleskyW1@michigan.gov                  (517) 318-3100
                                                                    clawler@clarkhill.com




                                                                    1
                            Case 1:18-cv-01334-RJJ-PJG ECF No. 19 filed 02/23/19 PageID.129 Page 2 of 15




                                                  FIRST AMENDED COMPLAINT

                                 NOW COMES Plaintiff MICHAEL PUNG, as the personal
                            representative of the ESTATE OF TIMOTHY SCOTT PUNG, by and through
                            counsel, and complains as follows:

                                                              PARTIES
                                 1.    Plaintiff MICHAEL PUNG is a resident of the State of Michigan
                            and brings this action in the capacity as the personal representative of the
                            ESTATE OF TIMOTHY SCOTT PUNG.

                                  2.    Defendant PETER M. KOPKE is a state official who has been
                            sued in his personal capacity.
OUTSIDE LEGAL COUNSEL PLC




                                  3.   Defendant PATRICIA DEPRIEST is an official with the Township
                            of Union and is sued in her personal capacity.
     www.olcplc.com




                                  4.    Defendant STEVEN W. PICKENS is treasurer of the County of
                            Isabella and is sued in his personal capacity.
                                 5.     Defendant COUNTY OF ISABELLA is a legal entity formed
                            and/or existing under the laws of the State of Michigan and is controlled or
                            operated by its duly-designated BOARD OF COMMISSIONERS.

                                                           JURISDICTION
                                    6.    This Honorable Court has original jurisdiction pursuant to 28
                            U.S.C. §§ 1331 and 1343 as this case involves federal questions and federal
                            civil rights under the United States Constitution and 42 U.S.C. § 1983.

                                  7.    Venue is proper in this district pursuant to 28 U.S.C. § 1391 as it
                            is believed, on information and belief, that Defendant PETER M. KOPKE
                            resides and does business in Ingham County.

                                                    GENERAL ALLEGATIONS
                                8.   In October 2004, Timothy Scott Pung died and left a wife,
                            Donnamarie, and two children, Katie and Marc Pung, at the time of his death.

                                  9.    He also left behind improved real property and a home located
                            at 3176 St. Andrews Drive, Union Township, Isabella County, Parcel No. 37-
                            14-120-00-004-00 (hereinafter the “Pung Property”).

                                                                  2
                            Case 1:18-cv-01334-RJJ-PJG ECF No. 19 filed 02/23/19 PageID.130 Page 3 of 15




                                  10. Timothy Scott Pung purchased the Pung Property by warranty
                            deed in 1991 and was granted a Principal Residence Exemption (“PRE”) in
                            1994.

                                  11. Following Timothy’s death, Donnamarie Pung lived in the house
                            continuously until her death in 2008.
                                 12. At that point, Marc Pung, Timothy’s son, began continuously
                            occupying the Pung Property and continues to do so to this day.
                                 13. In 2010, Defendant PATRICIA DEPRIEST, using her role as
                            assessor at Charter Township of Union, denied the application of the
                            Michigan Principal Residence Exemption, commonly known as the PRE or
                            “homestead credit,” on her interpretation and application of the General
                            Property Tax Act, MCL 211.78 et seq, for the years of 2007, 2008, and 2009
OUTSIDE LEGAL COUNSEL PLC




                            which resulted in a small increased property tax burden.
     www.olcplc.com




                                  14. Plaintiff MICHAEL PUNG, as personal representative1,
                            challenged that conclusion before the Michigan Tax Tribunal which rendered
                            a favorable decision on behalf of the Estate.
                                  15. ALJ Lasher, as the hearing officer for the Michigan Tax Tribunal,
                            found that MCL 211.7dd applied and resulted in entitlement to the PRE for
                            the surviving beneficiaries of the Estate.

                                  16. Specifically, ALJ Lasher concluded that the Estate has proven,
                            by a preponderance of the evidence, that the subject property is qualified to
                            receive an exemption under MCL 211.7cc for the tax years at issue.
                                   17.    ALJ Lasher also concluded—

                                          MCL 211.7cc (2) provides that an owner of property may claim
                                          an exemption from school operating taxes so long as the
                                          property is owned and occupied as a principal residence by that
                                          owner of the property on or before May 1 of the Tax year at issue.
                                          MCL 211.7dd(a)(iii) defines the term “owner” to include “a person
                                          who owns property as a result of being a beneficiary of a will or
                                          trust or as a result of intestate succession.” MCL 211.7dd(c)
                                          provides that a “principal residence” means the “one place where
                                   1
                                      Marc Pung is decedent Timothy Pung’s son. Michael Pung is the personal representative
                            (i.e. executor) of the Estate of Timothy Scott Pung. There has been some confusion about Marc
                            Pung versus Michael Pung.


                                                                          3
                            Case 1:18-cv-01334-RJJ-PJG ECF No. 19 filed 02/23/19 PageID.131 Page 4 of 15




                                       an owner of the property has his or her true, fixed, and
                                       permanent home to which, whenever absent, he or she intends
                                       to return…” In this regard, the Tribunal finds that even though
                                       title to the subject property has not passed to Donnamarie Pung
                                       and Marc Pung, as intestate successors to Timothy Pung both
                                       individuals are “owners” of the subject property as that term is
                                       defined in applicable statute. Further, the evidence presented by
                                       [respondent] clearly establishes that Donnamarie Pung resided
                                       at the subject property before the death of her husband, Timothy
                                       Pung, and continued to reside at the subject property until Fall
                                       2008. The evidence also establishes that Marc Pung began
                                       residing at the subject property when his mother vacated the
                                       property, and continues to reside at the subject property.

                                   18. ALJ Lasher also concluded has the Estate had sufficiently proven
OUTSIDE LEGAL COUNSEL PLC




                            through testimony and exhibits that the subject property was owned and
                            occupied as a principal residence by two of the beneficiaries of the Trust
     www.olcplc.com




                            entitling the Pung Property to the PRE credit.

                                 19.   ALJ Lasher’s decision was rendered March 7, 2012.

                                  20. Following that decision, Defendant PATRICIA DEPRIEST still
                            refused to apply the PRE to the Pung Property consistent with the decision
                            of ALJ Lasher, which resulted in a small, unpaid amount of property taxes
                            equal to an amount consisting of the PRE credit.

                                  21. Defendant STEVEN PICKENS, as the county treasurer of
                            Isabella County, begin foreclosure proceedings under Michigan’s General
                            Property Tax Act to seize and sell for the unpaid amount of property taxes
                            when the tax liability was, in fact, zero dollars.

                                    22. Defendant STEVEN PICKENS, as the county treasurer of
                            Isabella County, begin foreclosure proceedings when knowing that the tax
                            liability of the ESTATE OF TIMOTHY SCOTT PUNG was, in fact, zero dollars
                            due to ALJ Lasher’s decision.
                                  23. Plaintiff MICHAEL PUNG, as personal representative, again
                            challenged that action at the foreclosure hearing held in the Isabella County
                            Trial Court and received a favorable ruling.




                                                                 4
                            Case 1:18-cv-01334-RJJ-PJG ECF No. 19 filed 02/23/19 PageID.132 Page 5 of 15




                                  24. Defendant STEVEN PICKENS, as the county treasurer of
                            Isabella County, appealed that decision to the Michigan Court of Appeals
                            and lost.

                                  25. The Michigan Court of Appeals concluded that the Tax Tribunal
                            had already conclusively the Estate was entitled to the principal residence
                            exemption and that under the doctrine of res judicata, Tax Tribunal’s
                            conclusion is conclusive as to the rights of the parties and their privies, and,
                            as to them, constitutes an absolute bar to a subsequent action involving the
                            same claim, demand or cause of action.

                                 26. In later 2012, Defendant PATRICIA DEPRIEST finally applied
                            the PRE to the Pung Property in the tax statement (hereinafter the “Original
                            Tax Statement”), see Exhibit A, p. 48, lines 23-25, p. 49, lines 1-3.
OUTSIDE LEGAL COUNSEL PLC




                                 27. After issuing the Original Tax Statement applying the PRE,
                            Defendant PATRICIA DEPRIEST sua sponte removed the applied PRE
     www.olcplc.com




                            without notice to Plaintiff MICHAEL PUNG, as the personal representative,
                            and by creating but not issuing a changed tax statement regarding the Pung
                            Property for 2012 (hereinafter the “Changed Tax Statement”).

                                 28. The late and untimely denial of the PRE via the Changed Tax
                            Statement was also invalid because such requires written notice to the
                            property owner and the Department of Treasury, which was not done by
                            Defendant PATRICIA DEPRIEST, see MCL 211.7cc(6).
                                 29. Defendant PATRICIA DEPRIEST did all this under and by an
                            agreement and/or arrangement with Defendant PETER M. KOPKE.

                                  30. Under Michigan law, any attempt to deny the PRE requires it be
                            done by Defendant PATRICIA DEPRIEST by December 31 of the taxing
                            year, MCL 211.2(c)(2).

                                  31. By an agreement between Defendant PATRICIA DEPRIEST and
                            Defendant PETER M. KOPKE, together with and for the political benefit of
                            Defendant STEVEN PICKENS due his embarrassment and humiliation in
                            losing the prior legal challenges, Defendant PATRICIA DEPRIEST removed
                            the PRE credit from the Pung Property tax calculation vis-à-vis a created (but
                            not proper issuance of the) Changed Tax Statement and unlawfully tried to
                            deny the PRE for the 2012 in February 2013 in a manner expressly contrary
                            to MCL 211.2(c)(2), see Exhibit A, p. 49, lines 3-10.


                                                                   5
                            Case 1:18-cv-01334-RJJ-PJG ECF No. 19 filed 02/23/19 PageID.133 Page 6 of 15




                                   32. In February 2013, Plaintiff MICHAEL PUNG paid the amount
                            listed in the only tax statement given to him, the Original Tax Statement.
                                 33. This unknowingly resulted in a small remaining unpaid tax
                            balance (hereinafter the “Improper Remaining Balance”) unknown to Plaintiff
                            MICHAEL PUNG as the personal representative.
                                  34. That unpaid tax balance should have never existed due to the
                            decision of ALJ Lasher and confirmed by the Michigan Court of Appeals, see
                            Exhibit B.

                                 35. In 2015, Defendant STEVEN PICKENS, knowing the Improper
                            Remaining Balance was not owed due to ALJ Lasher’s decision,
                            commenced tax foreclosure proceedings against the Pung Property for not
                            paying the Improper Remaining Balance, plus the interest and penalties
OUTSIDE LEGAL COUNSEL PLC




                            generated (without notice).
     www.olcplc.com




                                 36. Plaintiff MICHAEL PUNG did not receive any notice that the
                            Pung Property was being foreclosed upon for Improper Remaining Balance.

                                  37. Via a letter dated April 2, 2015 and despite knowing the Timothy
                            Scott Pung was long deceased, Defendant STEVEN PICKENS wrote a letter
                            to “Timothy Scott Pung” at an address not associated with him, 5475 Blue
                            Heron, Alma, Michigan.

                                38. The letter informed “Timothy Pung” that Defendant STEVEN
                            PICKENS had foreclosed on the Pung Property.
                                   39. That letter, despite being dated April 2, 2015, was not mailed until
                            April 22, 2015.

                                  40. The purpose behind waiting so long to send these
                            communications was to get past the March 31st deadline at which point
                            Plaintiff MICHAEL PUNG would have no recourse under state law.

                                 41. Defendant STEVEN PICKENS foreclosed on the Pung Property
                            with actual knowledge that the unpaid tax in the form of the Improper
                            Remaining Balance was, in fact, not owed.

                                  42. Relief from the foreclosure was sought in the state courts for the
                            past three years by fighting the ability to undo the in-rem tax foreclosure,
                            including an Application for Leave to Appeal to the Michigan Supreme Court,


                                                                  6
                            Case 1:18-cv-01334-RJJ-PJG ECF No. 19 filed 02/23/19 PageID.134 Page 7 of 15




                            and has failed to provide relief in the harm caused by the civil conspiracy and
                            the unconstitutional law, policy, and actions of Defendants STEVEN
                            PICKENS and/or COUNTY OF ISABELLA.

                                   43. Because the state court challenge was solely premised on an in-
                            rem action (and not in personum action) and to set aside that foreclosure on
                            statutory grounds, there was no means or method to raise the issues brought
                            in this case.
                                 44. By the joint operation and agreement by and among the
                            defendants, the ESTATE OF TIMOTHY SCOTT PUNG suffered the
                            complete loss of the value in and equity of Pung Property over an amount
                            consisting of less than $2,000.00 in 2018.
                                   45. All claims brought below ripened upon the entry of the judgment
OUTSIDE LEGAL COUNSEL PLC




                            for in-rem foreclosure after the denial of leave to appeal to the Michigan
                            Supreme Court.
     www.olcplc.com




                                  46. Now, Defendant STEVEN PICKENS, in furtherance of the
                            conspiracy, has taken steps to evict the inhabitants of the Pung Property,
                            including Marc Pung, Timothy’s son.

                                                      COUNT I
                                        CONSPIRACY TO VIOLATE DUE PROCESS
                                                  42 U.S.C. § 19832
                                 (AGAINST DEFENDANTS KOPKE, PICKENS, AND DEPRIEST)
                                  47.      The previous paragraphs are pled word for word herein.
                                  48. The Fourteenth Amendment to the United States Constitution
                            prohibits the deprivation to any person of property without due process of
                            law.

                                   49. Defendants, in joint conspiracy, used their respective powers
                            and authority provided under state law, to assert and effectuate an
                            intentionally invalid legal position that a tax was owed in order to initiate a
                            process to ultimately deprive Plaintiff MICHAEL PUNG, as the personal
                            representative of the ESTATE OF TIMOTHY SCOTT PUNG, of property
                            rights in form of ownership of the Pung Property without due process of law.


                                  2   This claim is not brought under 42 U.S.C. § 1985.


                                                                        7
                            Case 1:18-cv-01334-RJJ-PJG ECF No. 19 filed 02/23/19 PageID.135 Page 8 of 15




                                  50. When starting this process, all Defendants knew or should have
                            known that no tax was owed based on the decision of ALJ Lasher, the
                            hearing officer for the Michigan Tax Tribunal.

                                  51. Despite having that knowledge, Defendants, in joint conspiracy,
                            used their respective powers and authority provided under state law to
                            wrongfully and improperly cause or about to cause the complete deprivation
                            of property, i.e. the Pung Property, without due process of law.
                                                         COUNT II
                                             EIGHTH AMENDMENT EXCESSIVE FINE
                                                      42 U.S.C. § 1983
                                               (AGAINST COUNTY OF ISABELLA)
                                  52.   The prior paragraphs are restated word for word herein.
OUTSIDE LEGAL COUNSEL PLC




                                   53. The Eighth Amendment to the United States Constitution is the
     www.olcplc.com




                            part of the United States Bill of Rights prohibiting the imposition of excessive
                            fines, which the US Supreme Court has applied to action(s) involving in rem
                            civil forfeitures as in-kind fines via Austin v United States, 509 U.S. 602
                            (1993).

                                  54. While a state-court decision is not reviewable by lower federal
                            courts, a policy, statute, or rule governing the state court decision may be
                            challenged in a federal action without running afoul of the Rooker-Feldman
                            doctrine, see Skinner v. Switzer, 131 S. Ct. 1289, 1298 (2011).
                                  55.   The Pung Property is estimated to worth at least $180,000.00.
                                   56. Due to the actions of Defendant PATIRICA DEPRIEST in
                            wrongfully withdrawing the PRE credit to the Pung Property, Defendant
                            COUNTY OF ISABELLA thereinafter executed and acted upon its prior and
                            voluntarily adopted policy to foreclose upon the Pung Property as an in rem
                            forfeiture and imposing an in-kind fine consisting of entire value of the Pung
                            Property or alternatively the difference between the entire value of the Pung
                            Property and the Improper Remaining Balance, which, in the totality of
                            circumstances, consists of approximately eight tenths of one percent (0.8%)
                            of the value of the Pung Property.

                                 57. Via Monell, Section 1983 municipal liability may be imposed
                            when the alleged unconstitutional act of imposing an unconstitutional
                            excessive fine was accomplished when Defendant COUNTY OF ISABELLA

                                                                   8
                            Case 1:18-cv-01334-RJJ-PJG ECF No. 19 filed 02/23/19 PageID.136 Page 9 of 15




                            “implement[ed] or execute[d] a policy statement, ordinance, regulation, or
                            decision officially adopted and promulgated by the body’s officers.”
                                  58. Defendant COUNTY OF ISABELLA voluntarily opted to adopt
                            the enacted FGU policy via a vote of the Board of Commissioners held
                            pursuant to MCL 211.78 to foreclose upon properties like the Pung Property
                            for minor tax balances, whether real or non-existent, which in turn causes
                            Eighth Amendment violation(s).
                                  59. Any obligation of “foreclosure of forfeited property by” Defendant
                            ISABELLA COUNTY was “voluntary” thereby making Defendant ISABELLA
                            COUNTY liable via Monell, see MCL 211.78(6), Cooper v. Dillon, 403 F.3d
                            1208, 1222-1223 (11th Cir. 2005); DePiero v. City of Macedonia, 180 F.3d
                            770, 787 (6th Cir. 1999) (same); Garner v. Memphis Police Dep’t., 8 F.3d
                            358, 364 (6th Cir. 1993) (same).
OUTSIDE LEGAL COUNSEL PLC




                                  60. Defendant COUNTY OF ISABELLA, on information and belief,
     www.olcplc.com




                            holds and possesses the paper evidence of the decision officially adopting
                            (and promulgated by the body’s officers) said policy by a majority vote of the
                            Board of Commissioner, and hold such within its archives.

                                   61. The forfeiture-styled seizure3 of the Pung Property by Defendant
                            COUNTY OF ISABELLA regarding the Improper Remaining Balance
                            (existing for whatever reason, whether proper or not) is a formal policy
                            decision authorized by said county as having been voluntarily and freely
                            undertaken by its decision to be an “opt in” county, become the Foreclosing
                            Governmental Unit is Isabella County, and keep equity far in excess of any
                            tax due, regardless if proper or not.
                                 62. The forfeiture-styled seizure of the equity of the Pung Property in
                            any amount and/or in excess of the Improper Remaining Balance is partially
                            and/or completely punitive under the US Supreme Court’s Eighth
                            Amendment Excessive Fines jurisprudence.

                                 63. The Excessive Fine Clause of the Eighth Amendment to the
                            United States Constitution applies and acts as a constitutional limitation


                                  3   The forfeiture-styled seizure of the Pung Property by Defendant COUNTY OF
                            ISABELLA was done via an in-rem civil forfeiture proceeding under Michigan law. Smith
                            v Cliffs on the Bay Condominium Ass’n (After Remand), 245 Mich App 73, 75 (2001);
                            MCL 211.78h(1).


                                                                      9
                            Case 1:18-cv-01334-RJJ-PJG ECF No. 19 filed 02/23/19 PageID.137 Page 10 of 15




                            against Defendant COUNTY OF ISABELLA, see Timbs v. Indiana, 586 U.S.
                            ___ (2019).
                                  64. By imposing an excessive in-kind fine in the form of the forfeiture
                            of value of the ESTATE OF TIMOTHY SCOTT PUNG’s equity interest in the
                            Pung Property in any amount and/or in excess of the Improper Remaining
                            Balance, the Eighth Amendment rights of ESTATE OF TIMOTHY SCOTT
                            PUNG against an excessive fine has been violated.
                                  65. By imposing an excessive in-kind fine in the form of the forfeiture
                            of value of the ESTATE OF TIMOTHY SCOTT PUNG’s equity interest in the
                            Pung Property in any amount and/or in excess of the Improper Remaining
                            Balance, the actions of Defendant COUNTY OF ISABELLA is partially and/or
                            fully punitive under US Supreme Court’s Eighth Amendment Excessive
                            Fines jurisprudence.
OUTSIDE LEGAL COUNSEL PLC




                                  66. Defendant COUNTY OF ISABELLA is a person, as that term is
     www.olcplc.com




                            used pursuant to 42 U.S.C. § 1983, acting under the color law and
                            responsible pursuant to standards outlined in Monell and its progeny, who
                            has subjected or caused to be subjected the ESTATE OF TIMOTHY SCOTT
                            PUNG to the deprivation of rights, privileges, or immunities secured by the
                            Eighth Amendment of the United States Constitution, by imposing an
                            excessive fine vis-à-vis seizing and deeming as forfeited the entire value of
                            the Pung Property and/or the value of the surplus equity in the Pung Property
                            above or exceeding the Improper Remaining Balance.

                                 67. Said actions violate the Eighth Amendment to the United States
                            Constitution, and is remedied by a money judgment against Defendant
                            COUNTY OF ISABELLA pursuant to 42 U.S.C. §§ 1983 and 1988.

                                                         COUNT III
                                            EIGHTH AMENDMENT EXCESSIVE FINE
                                                      42 U.S.C. § 1983
                                               (AGAINST DEFENDANT PICKENS)

                                 68.   The previous paragraphs are pled word for word herein.
                                  69. The Excessive Fine Clause of the Eighth Amendment to the
                            United States Constitution applies and acts as a constitutional limitation
                            against Defendant STEVEN PICKENS’ actions in imposing and/or carrying
                            out an excessive in-kind fine contrary to the United States Constitution, see
                            Timbs v. Indiana, 586 U.S. ___ (2019).

                                                                 10
                            Case 1:18-cv-01334-RJJ-PJG ECF No. 19 filed 02/23/19 PageID.138 Page 11 of 15




                                  70. For the acts described as to Defendant COUNTY OF ISABELLA
                            in Count II, Defendant STEVEN PICKENS is also a person, as that term is
                            used pursuant to 42 U.S.C. § 1983, acting under the color law who has
                            subjected or caused to be subjected the ESTATE OF TIMOTHY SCOTT
                            PUNG to the deprivation of rights, privileges, or immunities secured by the
                            Eighth Amendment of the United States Constitution, by imposing an
                            excessive fine vis-à-vis seizing and deeming as forfeited the entire value of
                            the Pung Property and/or the value of the surplus equity in the Pung Property
                            above or exceeding the Improper Remaining Balance.

                                     71. Qualified immunity does not protect Defendant STEVEN
                            PICKENS from this legal action as freedom from against excessive punitive
                            economic sanctions secured by the Excessive Fine Clause of the Eighth
                            Amendment is “deeply rooted in this Nation’s history and tradition” and as
                            such is apparent and clearly established to a reasonable person in charge of
OUTSIDE LEGAL COUNSEL PLC




                            fulfilling such duties.
     www.olcplc.com




                                  72. When something has been held to be established since the
                            Magna Carta and is deeply rooted in this Nation’s history and tradition, it is
                            or should be clearly apparent to Defendant STEVEN PICKENS that such is
                            unconstitutional as being an Excessive Fine under the Eighth Amendment to
                            the United States Constitution and qualified immunity is precluded.

                                  73. The actions of Defendant STEVEN PICKENS were purposely
                            and intentionally designed to intentionally or wantonly cause harm to the
                            ESTATE OF TIMOTHY SCOTT PUNG due to the utter and complete
                            disregard of the constitutionally-protected rights of the ESTATE OF
                            TIMOTHY SCOTT PUNG.
                                 74. Said actions violate the Eighth Amendment to the United States
                            Constitution, and is remedied by a money judgment against Defendant
                            STEVEN PICKENS pursuant to 42 U.S.C. §§ 1983 and 1988.

                                                        COUNT IV
                                          FIFTH/FOURTEENTH AMENDMENT TAKING
                                                     42 U.S.C. § 1983
                                        (AGAINST DEFENDANT COUNTY OF ISABELLA)

                                 75.   The prior paragraphs are restated word for word herein.
                                76. The Fifth Amendment, made applicable to Defendant COUNTY
                            OF ISABELLA via the Fourteenth Amendment, is a self-executing

                                                                 11
                            Case 1:18-cv-01334-RJJ-PJG ECF No. 19 filed 02/23/19 PageID.139 Page 12 of 15




                            constitutional provision requiring the payment of just compensation upon a
                            taking.
                                   77. In another pending legal action, Defendant COUNTY OF
                            ISABELLA has asserted—and Plaintiff PUNG agrees—that a state court or
                            state law remedy does not exist under Michigan law to provide the ESTATE
                            OF TIMOTHY SCOTT PUNG with a process to obtain just compensation
                            (including via a claim of inverse condemnation), including (but not limited to)
                            the application of the Michigan Supreme Court’s decisions in Jones v Powell,
                            462 Mich 329 (2000) and Smith v Dep’t of Public Health, 428 Mich 540
                            (1987).

                                 78. By said admission, this takings claim is ripe in federal court
                            because no adequate remedy or condemnation process exists in the
                            Michigan courts to obtain just compensation for a taking.
OUTSIDE LEGAL COUNSEL PLC




                                  79. Defendant COUNTY OF ISABELLA has taken but not paid just
     www.olcplc.com




                            compensation for the constitutionally-protected property interests consisting
                            of equity in the Pung Property from the ESTATE OF TIMOTHY SCOTT
                            PUNG in the form of the entire value of the Pung Property and/or the value
                            of the surplus equity in the Pung Property above or exceeding the Improper
                            Remaining Balance, and was done for public use without the payment of just
                            compensation in violation of the Fifth and Fourteenth Amendments to the
                            United States Constitution.
                                  80. Said actions violate the Fifth and Fourteenth Amendments to the
                            United States Constitution, and is remedied by a money judgment against
                            Defendant COUNTY OF ISABELLA pursuant to 42 U.S.C. §§ 1983 and
                            1988.

                                                        COUNT V
                                          FIFTH/FOURTEENTH AMENDMENT TAKING
                                                     42 U.S.C. § 1983
                                              (AGAINST DEFENDANT PICKENS)

                                  81.   The prior paragraphs are restated word for word herein.
                                  82. For the acts described as to Defendant COUNTY OF ISABELLA
                            in Count IV, Defendant STEVEN PICKENS is a person, as that term is used
                            pursuant to 42 U.S.C. § 1983, acting under the color law who has subjected
                            or caused to be subjected the ESTATE OF TIMOTHY SCOTT PUNG to the
                            deprivation of rights, privileges, or immunities secured by the Fifth and

                                                                  12
                            Case 1:18-cv-01334-RJJ-PJG ECF No. 19 filed 02/23/19 PageID.140 Page 13 of 15




                            Fourteenth Amendments of the United States Constitution in taking (and not
                            utilizing any condemnation process) and not paying required just
                            compensation in the form of the entire value of the Pung Property and/or the
                            value of the surplus equity in the Pung Property above or exceeding the
                            Improper Remaining Balance.
                                  83. The actions of Defendant STEVEN PICKENS were purposely
                            and intentionally designed to intentionally or wantonly cause harm to the
                            ESTATE OF TIMOTHY SCOTT PUNG due to the utter and complete
                            disregard of the constitutionally-protected rights of the ESTATE OF
                            TIMOTHY SCOTT PUNG.

                                 84. Said actions violate the Fifth and Fourteenth Amendments to the
                            United States Constitution, and is remedied by a money judgment against
                            Defendant STEVEN PICKENS pursuant to 42 U.S.C. §§ 1983 and 1988.
OUTSIDE LEGAL COUNSEL PLC




                                                      RELIEF REQUESTED
     www.olcplc.com




                                 85. WHEREFORE, Plaintiff MICHAEL PUNG, as the personal
                            representative of the ESTATE OF TIMOTHY SCOTT PUNG respectfully
                            requests this Court to—

                                 a.    Enjoin the further disposition or attempted disposition of the Pung
                                       Property by any Defendant pending resolution of this case;

                                 b.    Enter an order, pursuant to the Declaratory Judgment Act,
                                       declaring the conduct of Defendants, in joint conspiracy, as being
                                       unconstitutional;
                                 c.    Enter an order, pursuant to the Declaratory Judgment Act,
                                       declaring the conduct of Defendants COUNTY OF ISABELLA
                                       and PICKENS as being unconstitutional under the Fifth, Eighth,
                                       and Fourteenth Amendments to the United States Constitution;

                                 d.    Enter a declaratory or injunctive order of this Court restoring full
                                       and rightful title of the Pung Property to Plaintiff MICHAEL
                                       PUNG, as the personal representative of the ESTATE OF
                                       TIMOTHY SCOTT PUNG having been improperly seized by
                                       Defendants under the color of law in violation of the Fourteenth
                                       Amendment to the United States Constitution;




                                                                 13
                            Case 1:18-cv-01334-RJJ-PJG ECF No. 19 filed 02/23/19 PageID.141 Page 14 of 15




                                 e.    Award compensatory, actual, nominal, and punitive damages for
                                       violation of the constitutional rights of the ESTATE OF TIMOTHY
                                       SCOTT PUNG;

                                 f.    Enter an order enjoining Defendant STEVEN PICKENS from
                                       refusing to cause the payment of just compensation as required
                                       by the Fifth and Fourteenth Amendments to the United States
                                       Constitution;
                                 g.    Enter an order for an award of actual reasonable attorney fees
                                       and litigation expenses pursuant to 42 U.S.C. § 1988 and all
                                       other applicable laws, rules, or statutes; and

                                 h.    Enter an order for all such other relief the court deems equitable.
OUTSIDE LEGAL COUNSEL PLC




                                                        JURY DEMANDED
                                 86.   For all triable issues, a jury is again demanded.
     www.olcplc.com




                            Date: February 23, 2019               RESPECTFULLY SUBMITTED:

                                                                  /s/ Philip L. Ellison
                                                                  OUTSIDE LEGAL COUNSEL PLC
                                                                  by PHILIP L. ELLISON (P74117)
                                                                  PO Box 107 · Hemlock, MI 48626
                                                                  (989) 642-0055
                                                                  (888) 398-7003 - fax
                                                                  pellison@olcplc.com
                                                                  Attorney for Plaintiff




                                                                 14
                            Case 1:18-cv-01334-RJJ-PJG ECF No. 19 filed 02/23/19 PageID.142 Page 15 of 15




                                                   CERTIFICATE OF SERVICE

                                  I hereby certify that on date stated below, I filed the foregoing
                            document with the ECF/CM system which will serve an email copy of the
                            same to all counsel of record (at their email address of record) on the date
                            stated below.

                            Date: February 23, 2019               RESPECTFULLY SUBMITTED:

                                                                  /s/ Philip L. Ellison
                                                                  OUTSIDE LEGAL COUNSEL PLC
                                                                  by PHILIP L. ELLISON (P74117)
                                                                  PO Box 107 · Hemlock, MI 48626
                                                                  (989) 642-0055
OUTSIDE LEGAL COUNSEL PLC




                                                                  (888) 398-7003 - fax
                                                                  pellison@olcplc.com
     www.olcplc.com




                                                                  Attorney for Plaintiff




                                                                 15
